Pursuant to Ind.Appellate Rule 65(D),

                                                             FILED
this Memorandum Decision shall not be
regarded as precedent or cited before
any court except for the purpose of                       Aug 17 2012, 9:16 am
establishing the defense of res judicata,
collateral estoppel, or the law of the
                                                                  CLERK
case.                                                           of the supreme court,
                                                                court of appeals and
                                                                       tax court




APPELLANT PRO SE:                                ATTORNEYS FOR APPELLEE:

RONALD WILLIAMS                                  GREGORY F. ZOELLER
Pendleton, Indiana                               Attorney General of Indiana

                                                 JODI KATHRYN STEIN
                                                 Deputy Attorney General
                                                 Indianapolis, Indiana


                              IN THE
                    COURT OF APPEALS OF INDIANA


RONALD WILLIAMS,                                 )
                                                 )
       Appellant-Petitioner,                     )
                                                 )
              vs.                                )      No. 49A05-1110-CR-616
                                                 )
STATE OF INDIANA,                                )
                                                 )
       Appellee-Respondent.                      )


                    APPEAL FROM THE MARION SUPERIOR COURT
                         The Honorable Sheila A. Carlisle, Judge
                           Cause No. 49G03-9807-CF-123641


                                      August 17, 2012

               MEMORANDUM DECISION - NOT FOR PUBLICATION


BARNES, Judge
                                    Case Summary

      Ronald Williams appeals the trial court’s denial of his motion to correct erroneous

sentence. We affirm.

                                          Issue

      Williams raises one issue on appeal, which we restate as whether the trial court

abused its discretion by denying his motion to correct erroneous sentence.

                                          Facts

      In 1999, the trial court sentenced Williams to fifty-five years for murder, enhanced

by twenty years for his status as an habitual offender. Our supreme court affirmed

Williams’s conviction on direct appeal. See Williams v. State, 749 N.E.2d 1139, 1140-

41 (Ind. 2001). Williams then filed a petition for post-conviction relief, which the post-

conviction court denied. On appeal, we affirmed the denial of post-conviction relief. See

Williams v. State, No. 49A04-0409-PC-482 (Ind. Ct. App. Feb. 3, 2005).

      In October 2011, Williams filed a pro se motion to correct erroneous sentence.

Williams argued that one of the predicate offenses used to confirm his status as an

habitual offender was actually ineligible because it was his one and only drug offense.

The trial court summarily denied Williams’s motion, and he now appeals.

                                        Analysis

      Williams argues that the trial court erred by denying his motion to correct

erroneous sentence. When reviewing a trial court’s decision to deny a motion to correct

an erroneous sentence, we defer to the trial court’s factual findings and review such a
                                            2
decision for an abuse of discretion. See Felder v. State, 870 N.E.2d 554, 560 (Ind. Ct.

App. 2007). An abuse of discretion will be found only when the trial court’s decision is

against the logic and effect of the facts and circumstances before it. Id. However, the

trial court’s legal conclusions are reviewed under a de novo standard of review. Id.

      The State provides three reasons to affirm the trial court’s decision. We agree

with all three. First, Williams’s claim may not be raised in a motion to correct erroneous

sentence. An inmate who believes he or she has been erroneously sentenced may file a

motion to correct the sentence pursuant to Indiana Code Section 35-38-1-15:

             If the convicted person is erroneously sentenced, the mistake
             does not render the sentence void. The sentence shall be
             corrected after written notice is given to the convicted person.
             The convicted person and his counsel must be present when
             the corrected sentence is ordered. A motion to correct
             sentence must be in writing and supported by a memorandum
             of law specifically pointing out the defect in the original
             sentence.

A motion to correct erroneous sentence is appropriate when the sentence is “erroneous on

its face.” Neff v. State, 888 N.E.2d 1249, 1251 (Ind. 2008) (quoting Robinson v. State,

805 N.E.2d 783, 786 (Ind. 2004)). Other sentencing errors must be addressed via direct

appeal or post-conviction relief. Id. Furthermore, a motion to correct erroneous sentence

may only be used to correct sentencing errors that are clear from the face of the formal

judgment of conviction, not from the abstract of judgment. Id. If a county does not offer

formal judgments of conviction, such as in Marion County where Williams was




                                            3
sentenced, then the abstract of judgment may act as an appropriate substitute for purposes

of making a claim. Id.

      The abstract of judgment in Williams’s case is not facially erroneous. Williams

relies upon Indiana Code Section 35-50-2-8(d)(3)(C), which provides that:

             (d) A conviction does not count for purposes of this section as
             a prior unrelated conviction if:

                                         *****

             (3) all of the following apply:

                                         *****

              (C) The total number of unrelated convictions that the person
             has for:

                    (i) dealing in or selling a legend drug under I.C.
                    § 16-42-19-27;

                    (ii) dealing in cocaine or a narcotic drug (I.C.

                    35-48-4-1);

                    (iii) dealing in a schedule I, II, or III controlled
                    substance (I.C. 35-48-4-2).

                    (iv) dealing in a schedule IV controlled
                    substance (I.C. 35-48-4-3); and

                    (v) dealing in a schedule V controlled substance
                    (I.C. 35-48-4-4);

             does not exceed one (1).




                                               4
Williams claims that his 1998 predicate offense of Class C felony possession of cocaine

was his lone drug offense and according to the foregoing provision, its use was prevented

as a predicate felony conviction for purposes of the habitual offender enhancement.

       The abstract of judgment provides no insight into Williams’s claim. To prove

Williams’s claims, one would need to research his criminal history, which is not apparent

from the abstract of judgment. The narrow confines of the procedure for a motion to

correct erroneous sentence are to be strictly applied, and any required review of a

criminal history is not included within the purview of a motion to correct erroneous

sentence. See Hoggatt v. State, 805 N.E.2d 1281, 1282-84 (Ind. Ct. App. 2004) (finding

the use of motion to correct erroneous sentence improper where the sentencing error was

not evident on the face of the abstract of judgment), trans. denied.

       Second, Williams pled guilty to being a habitual offender and admitted both to the

factual basis and to his status as an habitual offender. Williams, 749 N.E.2d at 1141.

Therefore, Williams may not directly challenge his habitual offender enhancement. “A

person who pleads guilty is not permitted to challenge the propriety of that conviction on

direct appeal.” Collins v. State, 817 N.E.2d 230, 231 (Ind. 2004).

       Finally, the subsection on which Williams relies was enacted in 2001. Williams

pled guilty to the habitual offender enhancement in 1999.              “Subsequently enacted

ameliorative statutes are available only if the statute becomes effective before

sentencing.” Polk v. State, 822 N.E.2d 239, 252 (Ind. Ct. App. 2005), trans. denied.

Subsection (d)(3) of the habitual offender statute does not apply to Williams.
                                             5
      For all of the aforementioned reasons, the trial court did not abuse its discretion

when it denied Williams’s motion to correct erroneous sentence.

                                      Conclusion

      The trial court properly denied Williams’s motion to correct erroneous sentence.

We affirm.

      Affirmed.

VAIDIK, J., and MATHIAS, J., concur.




                                           6